WIDENER, Circuit Judge:
This appeal arises from the denial of declaratory and injunctive relief sought by a plaintiff class challenging the adequacy of the notices sent to Social Security disability applicants denied benefits at the reconsideration stage of the administrative process. The district court found that the notice given was adequate and granted summary judgment for the defendants. Adams v. Califano, 474 F.Supp. 974 (D.Md.1979). We affirm.
Under both Title II and Title XVI of the Social Security Act,1 a five step process is used for the processing of disability benefit claims. An applicant seeking disability benefits first files a claim with the local Social Security office. That office prepares a file containing the medical and work history of the claimant, which is forwarded to a State agency2 (here a division of the Maryland State Department of Education). The State agency then makes the initial determination of disability under the Social Security Act. Its findings of fact and analysis are reported on Form SSA-831.3 The Social Security Administration at the same time determines the insured status and income of the claimant. These two analyses are then combined and a notice of determination is sent to the claimant. If the claim is denied, the notice sets out the reasons for such a determination and informs the claimant that he has the right to reconsideration. 20 CFR §§ 404.907, 416.1404, 416.1409. If reconsideration is requested, the claims file is reexamined and any other evidence submitted is considered. 20 CFR §§ 404.914, *997416.1415. If the claim is again denied, a Notice of Reconsideration Determination is sent to the claimant, stating the reasons for denial and informing the claimant that he has the right to request a hearing. 20 CFR §§ 404.915, 416.1422. The reasons provided in the notice are stated in stock paragraphs which provide standardized reasons for denial. A claimant who wishes to proceed further with his claim then requests a hearing and shortly thereafter, but no later than ten days before the hearing, receives a notice of the hearing that contains “a statement of the specific issues to be determined, and matters on which findings will be made and decision reached.” 20 CFR §§ 404.923, 416.1433. The claimant is also advised that he or his representative may inspect the documentary evidence, and they may also inspect the file. The hearing before the administrative law judge is essentially a de novo one where the claimant can appear and present witnesses and evidence. 20 CFR §§ 404.924, 404.934, 416.1434, 416.-1446. Following the hearing, the administrative law judge issues a formal decision containing findings of fact and the reasons for his determination. 20 CFR §§ 404.939, 416.1457. If the claimant is again denied benefits, he can appeal to the Appeals Council. 20 CFR §§ 404.945, 416.1461. If unsuccessful there, the claimant can then seek judicial review. 42 U.S.C. §§ 405(g) and 1383(c)(3).
Appellants are a class of claimants who seek disability benefits under either Title II, 42 U.S.C. § 401 et seq., or Title XVI, 42 U.S.C. § 1381 et seq. of the Social Security Act, and who have had or will have their claims reviewed by the Maryland Disability Determination Services Program or who were or will be Maryland residents when their reconsideration claim is considered, and have been or will be denied benefits at the reconsideration stage and have received or will receive a Notice of Reconsideration Determination from Social Security. 474 F.Supp. at 978-980. They brought this action challenging the adequacy of the notice of reconsideration decisions under the Fifth and Fourteenth Amendments to the United States Constitution, the Social Security Act, and the Department of Health, Education and Welfare’s (now the Department of Health and Human Services) own regulations.
The notices of denial following reconsideration are composed of stock paragraphs that are used in various combinations to inform applicants of the determination of their claims. There are some 17 different paragraphs that are used. Although the stock paragraphs are more specific when dealing with denials resulting from procedural and like errors,4 denials for other reasons do point to the reason for denial.
The following are representative of paragraphs for claims under Title II,5 when the claimant, according to the instructions, is “not found to be disabled.”
UPON RECEIPT OF YOUR REQUEST FOR RECONSIDERATION WE HAD YOUR CLAIM FOR DISABILITY INSURANCE BENEFITS INDEPENDENTLY REVIEWED BY A PHYSICIAN AND DISABILITY EXAMINER IN THE STATE AGENCY WHICH WORKS WITH US IN MAKING DIS*998ABILITY DETERMINATIONS. THE EVIDENCE IN YOUR CASE HAS BEEN THOROUGHLY EVALUATED; THIS INCLUDES THE MEDICAL EVIDENCE AND THE ADDITIONAL INFORMATION RECEIVED SINCE THE ORIGINAL DECISION. WE FIND THAT THE PREVIOUS DETERMINATION DENYING YOUR CLAIM WAS PROPER UNDER THE LAW.
TO BE CONSIDERED DISABLED, A PERSON MUST BE UNABLE TO PERFORM ANY SUBSTANTIAL GAINFUL WORK DUE TO A MEDICAL CONDITION WHICH HAS LASTED OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF AT LEAST 12 MONTHS. THE IMPAIRMENT MUST BE SO SEVERE AS TO PREVENT THE PERSON FROM WORKING NOT ONLY IN THE PERSON’S USUAL OCCUPATION BUT IN ANY OTHER SUBSTANTIAL GAINFUL WORK CONSIDERING AGE, EDUCATION, TRAINING, AND WORK EXPERIENCE. THIS CONDITION MUST BE DISABLING AT A TIME WHEN THE PERSON MEETS THE EARNINGS REQUIREMENT OF THE LAW.
Plaintiffs challenge the use of these stock paragraphs in the denial notices. They argue for the required use of a more detailed explanation such as exists on Form SSA-831 we have mentioned above. These stock paragraphs, they claim, are inadequate because they do not contain individualized medical or vocational reasons the claim was denied. Plaintiffs do not argue that the paragraphs are wrong, only that they are not specific enough.6
Plaintiffs contend that their due process rights have been violated as a result of inadequate notice. Asserting that they have a property interest as an applicant for Social Security benefits, appellants argue that they cannot make an intelligent decision regarding a request for a hearing nor adequately prepare for the hearing without the information on Form SSA-831. Therefore, they claim the notice is constitutionally inadequate.
We do not decide whether plaintiffs have a property interest protectable under the Constitution. Even if they do, they have shown no constitutional requirement that they be informed in the notice form with particularity of the medical and vocational reasons for denial of their disability benefits claims. The notice does advise them if their claim was denied on the merits, not for procedural deficiency. As the district court stated, the notice “does inform claimants of the broad reason for the denial on reconsideration. While the notice may not be helpful to claimants trying to decide whether to request a hearing, it does serve its limited constitutional purpose.” 474 F.Supp. at 985. The notice must be reasonably calculated, under all circumstances, to apprise the claimants of the action taken and afford them an opportunity to present their objections. See Mullane v. Central Hanover Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950). We think that requirement is met here.
We note in passing that any more detail could easily work to the disadvantage of applicants without legal representation. Under the present system, an applicant is not misled by the administrator’s determination so that he may erroneously limit the evidence he presents to the administrative law judge if a hearing is requested. Since that hearing is essentially de novo, the applicant still has the burden of proving all elements of his case. Limiting the issues beforehand may lead the uncounseled applicant to think otherwise, while the only benefit a more detailed notice would confer would be to save a trip to the Social Security office in which the file is kept.
Plaintiffs also challenge the adequacy of the notice under 42 U.S.C. § 405(b) and 42 U.S.C. § 1383(c)(1). Both statutes require the Secretary to make findings of *999fact. There is no contention that the findings of fact are not made; rather, the argument goes that these findings must be included in the notice sent to the applicant. The statutes do not contain such a requirement. All that is required by the statute is that the notice be “reasonable,” which requirement we think is met here.
Likewise, we find no merit to the contention that the Secretary’s own regulations require such a notice. Plaintiffs argue that the requirement in 20 CFR §§ 404.915 and 416.1422 that the written notice give the “specific reasons” for denial requires an inclusion in the notice of findings of fact as to the individual medical and vocational reasons for each denial. As previously discussed, the denial notices do distinguish between basic reasons for denial of claims. In this connection, we should defer to an agency’s interpretation of its own regulations, even if that interpretation differs from our own, unless it is plainly erroneous or inconsistent with the regulation. Bowles v. Seminole Rock Co., 325 U.S. 410, 414, 65 S.Ct. 1215, 1217, 89 L.Ed. 1700 (1945); Talley v. Mathews, 550 F.2d 911, 919 (4th Cir. 1977). We find neither here. We agree with the district court that although the reasons given are not as specific as plaintiffs would like, they are consistent with the regulations.
The judgment of the district court is AFFIRMED.

. Title II, 42 U.S.C. § 401 et seq. and Title XVI, 42 U.S.C. § 1381 et seq. Both provide the same standard for proving disability, 42 U.S.C. §§ 423(d) and 1382c(a)(3). Eligibility under Title II is based upon the applicant’s past Social Security earning record, 42 U.S.C. § 423(c), while eligibility under Title XVI is based on the applicant’s current income. 42 U.S.C. § 1382(a).


. The Secretary is authorized by Congress to contract with State agencies to perform the disability determinations under both titles. 42 U.S.C. §§ 421 and 1383b.


. Form SSA-831 contains detailed reasons for the disability determination. This form is not sent to the applicant with his reconsideration determination notice. It is, however, part of his claims file and may be reviewed by the applicant or his representative prior to the hearing before the administrative law judge. Appellants contend that inclusion of this form with the reconsideration notice would satisfy their claims.


. For example, there are stock paragraphs for failure to submit to a requested medical examination and for the onset of disability after the date the applicant was last insured.


. The following is representative of the language used for claims under Title XVI when, according to the instructions, there is “lack of severity.”
TO GET SUPPLEMENTAL SECURITY INCOME DISABILITY CHECKS, YOU MUST BE UNABLE TO DO ANY SUBSTANTIAL GAINFUL WORK BECAUSE OF A MEDICAL CONDITION WHICH HAS LASTED OR WILL LAST AT LEAST 12 MONTHS IN A ROW. YOUR AGE, EDUCATION, TRAINING, AND PAST WORK EXPERIENCE ARE ALSO CONSIDERED IN THIS DECISION.
WE HAVE JUST FINISHED ANOTHER CAREFUL REVIEW OF YOUR CASE. WE LOOKED AGAIN AT ALL YOUR MEDICAL RECORDS AND CONSIDERED EVERYTHING YOU TOLD US ABOUT YOUR CONDITION. ALL OF THE EVIDENCE IN YOUR CASE SHOWS YOU STILL DO NOT MEET THE DISABILITY REQUIREMENTS OF THE LAW. BECAUSE OF THIS, SUPPLEMENTAL SECURITY INCOME CHECKS CANNOT BE SENT TO YOU.


. The plaintiffs do contend that the assertion in the notices that the agency has carefully considered all the evidence in the file is not accurate, but take no issue as to that part of the form of the notice.